                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          NORTHERN DIVISION

                                 No. 2:17-cr-00009-D
                                 No. 2:20-cv-00023-D

RASHEM SANTA PERRY,                    )
                                       )
                   Petitioner,         )
                                       )      ORDER
             V.                        )
                                       )
UNITED STATES OF AMERICA,              )
                                       )
                   Respondent.         )


      This matter is before the Court on the parties' joint motion to set a briefing

schedule on Petitioner's motion pursuant to 28 U.S.C. § 2255 seeking vacatur of his

conviction under 18 U.S.C. § 922(g) based on United States v. Rehaif, 139 S. Ct. 2191

(2019). For the reasons set forth in the parties' joint motion, the motion is GRANTED.

It is further ORDERED that:

             (a)   Counsel for Petitioner shall make every effort to file any

      withdrawal of Petitioner's Rehaif-based Section 2255 no later than September

      13, 2021;

             (b)   Respondent's motion to dismiss and supporting memorandum

      shall be due by October 13 unless Petitioner's motion is withdrawn before then;

      (c)    Petitioner's response, if any, shall be due within twenty-one (21) days of

      the filing of Respondent's motion to dismiss;




                                              1

       Case 2:17-cr-00009-D Document 82 Filed 07/29/21 Page 1 of 2
      (d)    Respondent's reply, if any, shall be due within fourteen (14) days

after Petitioner's response.



SO ORDERED, this the _l_L day of .S...    (i , 2021.


                                             J   ES C. DEVER III
                                             United States District Judge




                                      2

 Case 2:17-cr-00009-D Document 82 Filed 07/29/21 Page 2 of 2
